Title: From Alexander Hamilton to John Quincy Adams, 25 January 1795
From: Hamilton, Alexander
To: Adams, John Quincy


Sir
Treasury DepartmentJanuary 25th 1795
The inclosed copy of a Letter of this date to Messrs. Wilhem & Jan Willink &c will inform you an arrangement which has been made for the payment of a Sum of principal and interest of the Dutch Debt which will accrue on the first of June next (vizt.)



Florins


Principal
1000000


Interest
 270000


and of the direction to them to concert with you the best arrangement of the matter.
If you find it expedient to recur to a postponement of the installment by a new Loan, you will please to take with Our Commissioners the proper arrangement for the purpose.
With great consideration & esteem I am Sir Your very Obedient Servant

A HamiltonSecy of the Treasy
John Adams Junr. EsquireMinister Resident of theUnited States at the Hague

